Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6/25/21 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180356581, cited previously) and further in view of Jeon (US 20190285793, cited previously) 
Regarding claim 1, Chen teaches a backlight module (Fig.1, [0015]) comprising:
a light guide plate 11 having a light incident side (surface on LED 121 side, [0034]) and an opposite side 112 opposite the light incident side, the light incident side being provided with a light incident surface, the opposite side being provided with an opposite surface, and the light guide plate having a light exit surface 113 ([0036]) and a bottom surface opposite the light exit surface, wherein each of the light exit surface and the 
    	Chen does not teach the first light-blocking layer is made of colored dyes mixed with a resin, an optical adhesive, or a solvent.
Jeon teaches a backlight with the light-blocking adhesive layer is made of colored dyes mixed with a resin, an optical adhesive, or a solvent (Fig.17A and [0149]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the material for the adhesive layer as disclosed in Jeon in the device of Chen in order to prevent light leakage ([0090] in Jeon that also applies to RS in Fig.17A; Note: although Chen teaches a tape for the light blocking layer and Jeon teaches an adhesive glue, however since tape is a well-known element used for sticking/gluing, therefore an adhesive glue or a tape are alternately used for bonding of two components).  

Regarding claim 2, Chen in view of Jeon teaches a backlight module (Fig.1, [0015] in Chen) wherein the first light-blocking layer further comprises a third part 132 

Regarding claim 3, Chen in view of Jeon teaches a backlight module (Fig.1, [0015] in Chen) wherein one end of the first part 131 closest to the light incident surface is away from the opposite surface by a first distance, one end of the second part 133 closest to the light incident surface is away from the opposite surface by a second distance, and the first distance is greater than the second distance (as shown in Fig.1 in Chen).

 Regarding claim 4, Chen in view of Jeon teaches the invention set forth in claim 1 above but is silent regarding the first light-blocking layer satisfies the condition of LI = L2 + ( T x cotϴ) , where LI denotes the length of the first part measured in the direction perpendicular to the light incident surface, L2 denotes the length of the second part measured in the direction perpendicular to the light incident surface, T denotes a length of the opposite surface measured in a direction perpendicular to the light exit surface, and ϴ denotes a panel inspection angle.

 However, since Chen in view of Jeon already discloses the first blocking layer in the shape as claimed, to choose the relation of LI = L2 + ( T x cotϴ) is only considered to be the “ optimum ” value of the length of the upper and lower parts of the first light blocking layer, that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired .

Claims 5,6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Jeon and further in view of Wang (US 20200319395, foreign priority date is relied upon in the rejection as per AIA , cited previously )
Regarding claim 5, Chen in view of Jeon teaches the invention set forth in claim 1, but is silent regarding the first light-blocking layer has a thickness of smaller than 0.1mm.
Wang teaches a light blocking layer used in a backlight with a thickness of smaller than 0.1mm ([0008]-[0010], [0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the thickness for the adhesive layer in a backlight module as disclosed in Wang in the device of Chen in view of Jeon in order to achieve a compact device with a small thickness.

Regarding claim 6, Chen in view of Jeon and Wang teaches a backlight module (Fig.1 in Chen),   wherein the first light-blocking layer is a coating layer, a printed layer or a glue dispensing layer deposited on a surface of the light guide plate (wherein glue 134, ([0137]) is adhered to the light blocking layer in Chen, also see light shielding adhesive in [0041] in Wang).

 surface deposition - -) a layer (tape 13; Note: a surface deposition layer formed by surface deposition method of making is drawn to a method limitation and is therefore not germane to a product/structural claim claimed as above that is pertaining to a backlight module) at least provided on a part of the opposite surface 132 and a part of the light exit surface 131, wherein the  ( - - surface deposition - -) layer (tape 13) comprises an opaque material ([0015]) or a low light-transmittance material (also see rejection in claim 1 above). 
Chen does not teach the (- - surface deposition - -) layer is made of colored dyes mixed with a resin, an optical adhesive, or a solvent.
Jeon teaches a backlight with the light-blocking layer is made of colored dyes mixed with a resin, an optical adhesive, or a solvent ([0149]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the material for the adhesive layer in a backlight module as disclosed in Jeon in the device of Chen in view of Wang in order to prevent light leakage ([0090] in Jeon that also applies to RS in Fig.17A; Note: although Chen teaches a tape for the light blocking layer and Jeon teaches an adhesive glue, however since tape is a well-known element used for sticking/gluing, therefore an adhesive glue or a tape are alternately used for bonding of two components).  



Wang teaches a light blocking adhesive (an adhesive layer is well known to be a kind of deposition material for bonding purposes) used in a backlight with a thickness of smaller than 0.1mm ([0008]-[0010], [0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the thickness for the adhesive layer in a backlight module as disclosed in Wang in the device of Chen in view of Jeon in order to achieve a compact device.

Regarding claim 12, Chen in view of Wang teaches the light guide plate has a bottom surface opposite the light exit surface, and the surface deposition layer (133 in Chen) is further provided on a part of the bottom surface.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Jeon and further in view of An (US 20190187355, cited previously)
Regarding claim 8, Chen in view of Jeon teaches the invention set forth in claim 1, but is silent regarding a second light-blocking layer disposed on the light incident side.
 An teaches a backlight with a light-blocking layer 570 disposed on the light incident side (570 in Fig.4).


Regarding claim 9, Chen in view of Jeon and An teaches the backlight module, wherein the second light-blocking layer is a coating layer ([0136], the same technique for layer 571 can be used for 570 as a coating layer in An), a printed layer or a glue dispensing layer deposited on a surface of the light guide plate.
 
 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Jeon and An and further in view of Wang (US 20200319395, foreign priority date is relied upon in the rejection as per AIA , cited previously)
Regarding claim 10, Chen in view of Jeon and An teaches the invention set forth in claim 8, but is silent regarding the second light-blocking layer has a thickness of smaller than 0.1mm.
Wang teaches a light blocking layer used in a backlight with a thickness of smaller than 0.1mm ([0008]-[0010], [0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the thickness for the adhesive layer in a backlight module as disclosed in Wang in the device of Chen in view of Jeon and An in order to achieve a compact device with small thickness.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Jeon and Wang and further in view of An (US 20190187355, cited previously)
Regarding claim 13, Chen in view of Jeon and Wang teaches the invention set forth in claim 11, but is silent regarding the surface deposition layer is further provided on a part of the light incident surface.
 An teaches a backlight with a light-blocking layer 570 disposed on the light incident surface (570 in Fig.4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add a light-blocking layer disposed on the light incident surface as disclosed in An in the device of Chen in view of Jeon and Wang in order to prevent light leakage (see sides S1, S2, S3, S4 in Fig.2, 3, 4 and blocking pattern 570 in [0064] and the Figure 4, [0096] in An).  

Regarding claim 14, Chen in view of Jeon, Wang and An teaches the backlight module, wherein the second light-blocking layer is a coating layer ([0136], the same technique for layer 571 can be used for 570 as a coating layer in An), a printed layer or a glue dispensing layer deposited on a surface of the light guide plate.

Other art
The following prior art teach alternate use of a tape or an adhesive bond:
1. US 20160212294 A1 teaches    [0078] Furthermore, almost the entirety of the exterior side surfaces 315 and 325, excluding the emission surfaces 316 and 326, are 
 
2.  US 20200292882 teaches that [0062]: However, in a case where, instead of the adhesive tape, a black resin used as the light blocking material 131 is used for bonding, the resin frame 6204 is not necessarily required.

3. US 20190324305 A1 teaches: [0070]: The light-shielding layer BM1 and BM2 may be formed of a black tape, for example, or may be formed of an transparent organic material such as black resin, or a light-shielding metal material.

 
Response to Argument
The arguments filed by the Applicant on 6/25/21 is acknowledged.  Applicant has made the following arguments. 
Applicant has argued that Chen uses a tape therefore it cannot be modified by the adhesive material of Jeon made of colored dyes mixed with resin. Examiner notes that the meaning of tape is: 


    PNG
    media_image1.png
    468
    770
    media_image1.png
    Greyscale

A tape is considered to have a sealing or sticking property, without this property it will be considered as a regular broad/flat string or cord.

 [0149] The adhesion resin RS may be a polymer resin. For example, the adhesion resin RS may be an acryl-based resin or a silicon-based resin. The adhesion resin RS may contain a light shielding material. The adhesion resin RS may include a polymer resin as a base and further include a black pigment or dye, which is dispersed in the polymer resin. The adhesion resin RS may be filled into a space between the housing side portion HS-S and the display module DM to decrease a light leakage phenomenon and increase a coupling force between the housing HS and the display module DM. In addition, the adhesion resin RS may be disposed into the space between the housing side portion HS-S and the display module DM to increase impact resistance.  
Jeon describes various locations in which the adhesion resin RS may be used. For example in the last 2 lines, Jeon discloses that RS can be disposed INTO THE SPACE between the “the housing part HS-S” and the “display module DM” as shown below by arrows:


    PNG
    media_image2.png
    298
    493
    media_image2.png
    Greyscale


Therefore as seen above, the adhesive RS has uses such as, alternately, filling the entire L-shaped region between HS-S and elements DM. 
Further even more, as an illustration that a tape or adhesive material can be alternately used for bonding various elements in a display device, additional  prior art is presented wherein:
1. US 20160212294 A1 teaches    [0078] Furthermore, almost the entirety of the exterior side surfaces 315 and 325, excluding the emission surfaces 316 and 326, are preferably covered by a light-shielding member 5, which is an optical absorber such as a black resin layer or a black tape, as shown in FIG. 9.
 
2.  US 20200292882 teaches that [0062]: However, in a case where, instead of the adhesive tape, a black resin used as the light blocking material 131 is used for bonding, the resin frame 6204 is not necessarily required.



Therefore it is a well-known technique to use either a tape or an adhesive, alternately, and the rejection of claims 1 and 11 with Chen in view of Jeon is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Fatima N Farokhrooz/
Examiner, Art Unit 2875